Citation Nr: 0618131	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders as being secondary to the service connected 
bilateral wrist disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a bilateral shoulder disability and 
for failing to grant TDIU benefits.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the November 2000 VA orthopedic examination was 
fatally flawed as the examiner did not have the veteran's 
claims folder or medical records at the time of the 
examination.  

The veteran contends that he currently suffers from arthritis 
of the shoulders that is related to service connected 
disability of the wrists.  Secondary service connection will 
be awarded when a disability is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310.  It was further determined in the case of Allen v. 
Brown, 7 Vet. App. 439 (1995), that service connection may be 
awarded for a disability under 38 C.F.R. § 3.310 if an 
existing disability was aggravated by a service-connected 
disability.  The veteran has not received a VA orthopedic 
examination that addressed the issue of service connection on 
secondary and aggravation bases.  The veteran should 
therefore be provided a VA examination to include a medical 
opinion as to whether arthritis of the shoulders is the 
result of service-connected wrist disability or whether a 
service connected wrist disability aggravated a disability of 
the shoulders.  In addition, the claim for TDIU benefits will 
be deferred pending the adjudication of the service 
connection claim.  See Holland v. Brown, 6 Vet. App. 443 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician.  The claims 
folder must be made available to the 
physician for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished.  Based on 
a review of the medical evidence and the 
current examination, the physician must 
provide a medical opinion as to whether 
it is at least as likely as not that any 
current bilateral shoulder disability to 
include arthritis is related to service, 
or whether any current bilateral shoulder 
disability is proximately due to or was 
permanently aggravated by the veteran's 
service connected wrist disability.  If 
the physician finds that a service-
connected wrist disability aggravated a 
shoulder disorder, then the examiner 
should express an opinion as to what 
level of disability is attributable to 
such aggravation.  The answer to these 
questions should be formulated using the 
underlined standard of proof.  Complete 
reasons and bases for all medical 
opinions should be provided for the 
record.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



